     Case 2:20-cv-02335-RGK-JPR Document 13 Filed 08/21/20 Page 1 of 2 Page ID #:62




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason J. Kim (SBN 190246)
 2    Jason Yoon (SBN 306137)
 3
      101 S. Western Ave., Second Floor
      Los Angeles, CA 90004
 4    Telephone: (213) 252-8008
      Facsimile: (213) 252-8009
 5    scalequalaccess@yahoo.com
 6    Attorneys for Plaintiff
      LAMAR MYERS
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
      LAMAR MYERS,                                      Case No.: 2:20-cv-02335 RGK (JPRx)
11
12                 Plaintiff,
13          vs.                                         NOTICE OF VOLUNTARY
                                                        DISMISSAL OF ENTIRE ACTION
14                                                      WITH PREJUDICE
      DANNY PANG D/B/A DRG
15    LAUNDROMAT; WESTERN & VENICE
16    SC, LLC; and DOES 1 through 10,

17
                   Defendants.
18
19
20          PLEASE TAKE NOTICE that LAMAR MYERS

21
      (“Plaintiff”) pursuant to Federal Rule of Civil Procedure Rule 41(a)(1) hereby

22    voluntarily dismisses the entire action with prejudice pursuant to Federal Rule of Civil

23    Procedure Rule 41(a)(1) which provides in relevant part:
24          (a) Voluntary Dismissal.
25                 (1)    Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66
26                        and any applicable federal statute, the plaintiff may dismiss an action
27                        without a court order by filing:
28


                                                    1
           NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
     Case 2:20-cv-02335-RGK-JPR Document 13 Filed 08/21/20 Page 2 of 2 Page ID #:63




 1                       (i)   A notice of dismissal before the opposing party serves either an
 2                             answer or a motion for summary judgment.
 3    None of the Defendants has either answered Plaintiff’s Complaint, or filed a motion for
 4    summary judgment. Accordingly, this matter may be dismissed without an Order of the
 5    Court.
 6
 7    DATED: August 21, 2020         SO. CAL. EQUAL ACCESS GROUP
 8
 9                                   By:      /s/ Jason J. Kim
10                                         Jason J. Kim, Esq.
                                           Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
           NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
